COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 CRUZ LOPEZ BERNAL,                           §               No. 08-14-00158-CR

                      Appellant,              §                  Appeal from the

 v.                                           §            112th Judicial District Court

 THE STATE OF TEXAS,                          §              of Pecos County, Texas

                      State.                  §              (TC# P-3310-112-CR)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until December 22, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Laurie K. English, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before December 22, 2014.

       IT IS SO ORDERED this 8th day of December, 2014.


                                                   PER CURIAM